Cite as 2016 Ark. App. 422

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-16-166


MOHAMMED B. SIDDIQ                               Opinion Delivered   September 21, 2016
                              APPELLANT
                                                 APPEAL FROM THE SALINE
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. 63CR-2007-669]

                                                 HONORABLE BOBBY
                                                 McCALLISTER, JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED



                          PHILLIP T. WHITEAKER, Judge

      Appellant Mohammed Siddiq appeals from an order of the Saline County Circuit

Court revoking his probation and sentencing him to 180 months in the Arkansas Department

of Correction. We find no error and affirm.

      Appellant entered a plea of nolo contendere to one count of aggravated robbery in

the Saline County Circuit Court. The circuit court sentenced appellant to 120 months’

probation at that time. As a probationer, appellant was subject to certain terms and

conditions, including conditions that he must not commit a criminal offense punishable by

imprisonment and must not associate with persons who had been convicted of a felony or

persons who were engaged in criminal activity.

      The State subsequently filed a petition for revocation of appellant’s probation, alleging

that he had committed the offenses of false imprisonment, robbery, aggravated assault, and
                                Cite as 2016 Ark. App. 422

third-degree battery and that he had associated with persons who were engaged in criminal

activity. Following a hearing, the circuit court found that appellant had violated the terms

and conditions of probation, revoked his probation, and sentenced him to 180 months in the

Arkansas Department of Correction. Appellant filed a timely notice of appeal and now argues

that the evidence was insufficient to support the revocation of his probation.

       Our standard of review in cases involving the revocation of probation is well settled.

The State must prove the violation of a probation condition by a preponderance of the

evidence. McClain v. State, 2016 Ark. App. 205, 489 S.W.3d 179; Green v. State, 2015 Ark.

App. 291, 461 S.W.3d 731. We will not reverse the circuit court’s findings unless they are

clearly against the preponderance of the evidence. Id. Evidence that would not support a

criminal conviction in the first instance may be enough to revoke probation or a suspended

sentence. Id. Determining whether a preponderance of the evidence exists turns on questions

of credibility and the weight to be given to the testimony. Id.

       On appeal, appellant argues that the testimony at the revocation hearing was “replete

with inconsistencies, contradictions, and outright lies.” He therefore contends that the

“State’s reliance and the trial court’s acceptance of the inconsistent and contradictory

testimony of the State’s witnesses were clearly against the preponderance of the evidence.”

He also asserts that the circuit court’s “apparent determination of credibility (which was

provided without explanation[1]) cannot be reconciled with the testimony and evidence.”


       1
         At the conclusion of the hearing, the court stated that it would “find that the
allegations in that petition [for revocation] are true for committing the offenses of robbery,
aggravated assault, battery in the third, and associating with persons who are engaged in

                                              2
                                 Cite as 2016 Ark. App. 422

More specifically, appellant argues that the State failed to present evidence to establish any

criminal activity on his part or that he was associated with individuals involved in criminal

activity. We disagree.

       The testimony and evidence introduced at trial came from several of appellant’s

acquaintances, as well as his brother, Yoosuf Siddiq. Although several of the witnesses’ stories

contradicted each other in some respects, the evidence tended to show the following

sequence of events. On March 13, 2014, appellant spent the morning with his girlfriend

Brittany Potter, Erica McNeely, and Kalus Austin. Brittany, Erica, and Kalus were taking

Xanax and smoking marijuana while appellant was “just drinking.” Later in the day, Brittany

discovered some money missing, and she formed a suspicion that Erica and Kalus had taken

it. Several people became involved in an attempt to recover the missing money. Appellant,

Brittany, and Jonathon Cox got into one vehicle; Yoosuf, Ronald Spears, and Xavier Reed

got into another car; and all of them drove to the America’s Best Inn in Bryant, where Erica

and Kalus were staying.

       Once they arrived at the hotel, the five men went to Erica and Kalus’s room. After

Kalus let them in, a “tussle” broke out between appellant and Kalus. Several witnesses,

including Jonathon, Erica, and Xavier, said that they saw appellant hit Kalus first. After the

men left the hotel room, Erica noticed that a pair of Air Jordan sneakers and a necklace had




criminal activity.”

                                               3
                                 Cite as 2016 Ark. App. 422

been taken. Shortly thereafter, she heard gunshots.2 After police were called to the scene,

Bryant Police Officer Steve Miller observed scratches and a knot on Kalus’s head. The police

subsequently found the stolen shoes in Yoosuf’s vehicle.

       In this case, although there were some inconsistencies in the witnesses’ testimony, the

circuit court was presented with enough evidence to conclude, at the very least, that

appellant associated with persons who were engaged in criminal activity. Gary Higgins, with

the Department of Community Correction, testified about the terms and conditions of

appellant’s probation, noting that he had been specifically warned that he was not to associate

with people who were engaged in criminal activity, not to be with convicted felons,3 and not

to engage in acts that would constitute a crime. It was undisputed that someone stole a pair

of shoes from Erica and Kalus’s hotel room. Regardless of whether appellant took the shoes

himself, someone in the group of people who accompanied appellant to the hotel stole the

shoes, thus providing evidence that appellant was associating with persons who were engaged

in criminal activity. In addition, Erica testified that earlier in the day before the motel

incident occurred, appellant had been present when she and Kalus were taking drugs. This

also provided evidence that appellant associated with persons who were engaged in criminal




       2
        Xavier later explained that Yoosuf had fired three shots from the car after they left
the scene.
       3
        Jonathon, Yoosuf, and Xavier all acknowledged that they were convicted felons,
although Jonathon and Xavier testified that they did not know whether appellant knew they
were felons.

                                              4
                                 Cite as 2016 Ark. App. 422

activity. The State need only prove that a defendant violated one probationary term or

condition before a circuit court may revoke probation. McClain, supra.

       Appellant claims that the witnesses were not credible. However, we will defer to the

circuit court’s determinations regarding the credibility of witnesses and the weight to be

given testimony. Ware v. State, 2016 Ark. App. 284, at 2, ___ S.W.3d ___, ___. Because the

circuit court’s decision in this case was not clearly against the preponderance of the evidence,

the revocation of appellant’s probation is affirmed.

       Affirmed.

       GRUBER and HOOFMAN, JJ., agree.

       Digby Law Firm, by: Bobby R. Digby II, for appellant.

       Leslie Rutledge, Att’y Gen., by: Valerie Glover Fortner, Ass’t Att’y Gen., and Houston
Garner, Law Student Admitted to Practice Pursuant to Rule XV of the Rules Governing
Admission to the Bar of the Supreme Court under the Supervision of Darnisa Evans Johnson,
Deputy Att’y Gen., for appellee.




                                               5